EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph A. Andelin on May 27, 2022.

The application has been amended as follows: 
13. (Currently Amended) A string light assembly comprising: a wired connection having a first end and a second end, wherein the first end comprises a first electrical connector configured to electrically couple with an electrical power supply and the second end optionally comprises a second electrical connector configured to electrically couple with another string light assembly; a plurality of light components extending from the wired connection at intervals located along a length of the wired connection; wherein each light component comprises: a first cover and a second cover that couple together to form a housing having an interior space; an electrical socket having a first electrical wire and a second electrical wire, wherein the electrical socket, first electrical wire, and second electrical wire are sized and dimensioned to fit inside the interior space of the housing; a collar sized and dimensioned to fit over an external surface of a distal end of the housing; a light element configured to electrically and removably couple with the electrical socket; a first lampshade having a threaded end that mates with internal threads of the collar; and 3a secondary lampshade having an opening that fits over the external surface of the distal end of the housing, wherein the opening is smaller than an outer width or diameter of the collar.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Pending claims 1-5, 9-18 and 20 are allowed.  Cancellation of claims 6-8 and 19 is acknowledged. 
Claim 1 is allowed for having been amended to include the limitation “a first lampshade” from which basis the “secondary” of the limitation “a secondary lampshade” is made definite under 35 USC 112(b), and further because the prior art of record does not teach, a light component of a string light assembly comprising: a first lampshade having a threaded end that mates with internal threads of the collar; and a secondary lampshade having an opening that fits over the external surface of the distal end of the housing, wherein the opening is smaller than an outer width or diameter of the collar. 
Claims 2-5 and 9 are allowed at least for collectively depending from claim 1.  
Claims 10-12 are allowed from being granted rejoinder from being formerly withdrawn claims 10-2 and for depending from claim 1. 
Claim 13 is allowed from being granted rejoinder from being a formerly withdrawn claim and being amended to claim what the prior art of record does not teach, a string light assembly comprising: a first lampshade having a threaded end that mates with internal threads of the collar; and a secondary lampshade having an opening that fits over the external surface of the distal end of the housing, wherein the opening is smaller than an outer width or diameter of the collar.
Claims 14, 17 and 18 are allowed for the reasons given in items 48 and 50-52 on page 13 of the Final Office Action of April 18, 2022. 
Claim 20 is allowed for having been amended to depend from claim 14.  Claim objection of claim 20 is withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on May 24, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,883,709 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
All rejections of claims on grounds of non-statutory double patenting are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

May 27, 2022
AC